Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 13, 1976, adjudicating him a youthful offender, after a jury verdict convicting him of robbery in the second degree, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. Although a trial court is granted wide latitude in controlling the conduct of a trial, here the court exercised its discretion improvidently by (1) curtailing the cross-examination of the complainant and (2) interrupting the questioning of witnesses by appellant’s counsel both on direct and cross-examination. This conduct, together with certain improper and erroneous statements made by the Trial Judge during the charge to the jury, may have conveyed to the jury that he was of the opinion that appellant was guilty. The cumulative effect of this conduct served to deprive appellant of a fair trial (see People v Robinson, 53 AD2d 898). Damiani, J. P., Hawkins, Suozzi and O’Connor, JJ., concur.